~

3
9
10
ll
12

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 1 of 20

Google Plus Data Litigation
Attn: Settlement Objections

September 19, 2020 R ECEIVE D

Page 1 of 20 ~
e\> AUG 19 2021
EDWARD W. ORR  clenc u yigSOONG

NORTH STRICT COURT
122 Ridge Road SAN JOSE Grigg ORNIA
Terryville, CT 06786

Sent via Certified Mail:
7015 3010 0000 4384 3335

September 19, 2020

Google Plus Data Litigation
Attn: Settlement Objections
P.O. Box 58220
Philadelphia, PA, 19102

SUBJECT: In re Google Plus Profile Litigation, Case
No. 5:18-cv-06164-EJD

OBJECTION! of Edward W. Orr; 122 Ridge Road;
Terryville, CT 06786 [Telephone: 203-658-4977] [Email
eanddorr2@gmail.com]*

 

' The Objector is not represented by counsel.

? Pursuant to the instructions (please see pertinent sections below) provided in the official Notice,
please note that certain prefatory information is provided in the beginning portions of this document:

1. Ifyou are a Settlement Class Member and do not opt out of the Settlement Class, you may
object to any aspect of the Settlement. This includes commenting on the applications for
Class Representative Service Awards or the award of attorneys’ fees, costs, and expenses.
Your completed Objection must be submitted no later than October 8, 2020 online here or
via postal mail to the following address:

Page | of 20

 

 
Ge DO =

a

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 2 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 2 of 20

(This Objection applies not only to the Objector, but also
to all others similarly affected.

By signing below and submitting this Objection, I hereby
affirm under oath that: (1) I am 18 years of age or older;
(2) I am the person identified above; and (3) the
information provided is, to the best of my knowledge, true
and correct.

Objector Orr intends to appear at the Final Fairness
Hearing, and respectfully requests to be heard.

The grounds for Objection are stated with specificity
below.)

 

Google Plus Data Litigation
Attn: Settlement Objections
P.O. Box 58220
Philadelphia, PA, 19102

Any Objection must be in writing and must:

a. Clearly identify the case name and number, In re Google Plus Profile Litigation,
Case No. 5:18-cv-06164-EJD;

b. Include the full name, address, telephone number, and email address of the person
objecting;

c. Include the full name, address, telephone number, and email address of the
Objector's counsel (if the Objector is represented by counsel);

d. State whether the objection applies only to the objector, to a specific subset of the
Class, or to the entire Class, and also state with specificity the grounds for the
Objection; and

e. Be verified by an accompanying declaration submitted under penalty of perjury or a
sworn affidavit....

... any Settlement Class Member who timely submits an Objection has the option to appear
and request to be heard at the Final Fairness Hearing, either in person or through their
counsel....

Page 2 of 20

 

 
m= WwW ND

10
ll
12
13
14
13
16
17
18
19
20

27
28

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 3 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 3 of 20

Dear Sir or Madam:

1. My name is Edward Orr, and in ORR, ET AL V. INTERCONTINENTAL
HOTELS GROUP, PLC, I was an individual who suffered data losses related to

Googlet+.

2. The Google+-related data losses went beyond parameters included in the so-

called “Google Plus Profile Field List Parameters.”

3. This means, therefore, that there has been insufficient discovery in the instant
suit (IN RE GOOGLE PLUS PROFILE LITIGATION, CASE NO. 5:18-CV-
06164-EJD).

4, There has been improper ascertainment of just how broadly — and how severely —
Google+ users have been harmed by the Googlet+ software bugs, because —
according to the erroneous Notice in this suit, supposedly nothing beyond the
aforementioned “Google Plus Profile Field List Parameters” should have been

affected.

Page 3 of 20

 

 
jennst

wom ww oN

emi mand font fd
ea © MW m © O S sa &

ot nd
a vt

20

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 4 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 4 of 20

5. Accordingly, the proposed settlement in the instant suit IN RE GOOGLE PLUS
PROFILE LITIGATION, CASE NO. 5:18-CV-06164-EJD) should not be

approved.

6. There are facts in dispute over which there has been insufficient inquiry.

7. Furthermore, there is copious Ninth Circuit case law which states, in no uncertain
words whatsoever, that the Objector does not have the burden of proof, and the

appeals courts say the same thing, with one of numerous examples shown below:

We have remanded class action settlements if the record reveals
no inquiry into the facts in dispute. See Ficalora v. Lockheed
Calif. Co., 751 F.2d 995, 996 (9th Cir. 1985).

UNITED STATES V. STATE OF OREGON, 913 F.2d 576 (9th
Cir. 1990).

8. Ina precedential Ninth Circuit case, a woman by the name of Rosemary Ficalora

objected.

9. Was it her fault that there had been no — and/or insufficient — inquiry? No.

Absolutely not.

Page 4 of 20

 

 
10
ll
12
13
14
13
16
17
18
19
20

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 5 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 5 of 20

10. Would it have been fair to her to make her present evidence that could only have
been gained via discovery that should have been conducted in an earlier phase?

No. Absolutely not.

11. Because of her objection, the Appellate Court remanded.

12. Ficalora_v. Lockheed Calif. Co., 751 F.2d 995 (9th Cir.1985) states the

following:

The primary purpose of Rule 23(e) is to protect class members,
including the named plaintiffs, whose rights may not have been
given due regard by the negotiating parties. Officers for Justice
v. Civil Service Commission, 688 F.2d 615, 624 (9th Cir.1982),
cert. denied, 459 U.S. 1217, 103 S.Ct. 1219, 75 L.Ed.2d 456
(1983).

In reaching a compromise in settlement of a class action, the
attorney representing the plaintiff class is placed in a
particularly difficult position because he or she bears
responsibility both toward the class as a whole and toward
individual class members. Mandujano v. Basic Vegetable
Prods. Inc., 541 F.2d 832, 834-35 (9th Cir.1976).

The attorney also can be forced into a situation in which his or
her own fee can be enlarged or reduced by concessions made
by the class or by members of the class in order to achieve
settlement.

Page 5 of 20

 

 
Go NS oe

ree

10
ll
12
13

15
16
17
18
19
20

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 6 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 6 of 20

Before approving a class action settlement, the district court

must reach a reasoned judgment that the proposed agreement is
not the product of fraud or overreaching by, or collusion
among, the negotiating parties and that the settlement, taken as
a whole, is fair, reasonable and adequate to all concerned
parties. Officers for Justice, 688 F.2d at 625.

...While this court should not lightly disturb a district court's
approval of a class action settlement, Mendoza v. United States,
623 F.2d 1338, 1344-45 (9th Cir.1980), cert. denied, 450 U.S.
912, 101 S.Ct. 1351, 67 L.Ed.2d 336 (1981), the district court
record reveals no inquiry by the court into the questioned
activities of plaintiff class counsel with respect to the named
plaintiff, Ficalora.

... On remand, the district court should determine the amount of
attorney's fees received by plaintiff-class counsel and whether
the early closing of the case by settlement sacrificed any
interest of the named plaintiff.

The court should then consider Ficalora's objections in detail...

Vacated and remanded.

13. Accordingly, the proposed settlement in the instant suit (IN RE GOOGLE PLUS
PROFILE LITIGATION, CASE NO. _5:18-CV-06164-EJD) should not be

approved.

14. Both case law and Newberg & Conte support the above conclusion:

Page 6 of 20

 

 
wo bs

Ye GS sb DQ Gt

10
11
12
13
14
15
16
17
18
19
20

22
23
24
25

27
28

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 7 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 7 of 20

A presumption of fairness exists where:

(1) the settlement is reached through arm's-length
bargaining;

(2) investigation and discovery are sufficient to allow
counsel and the court to act intelligently;

(3) counsel is experienced in similar litigation; and

(4) the percentage of objectors is small.

(Newberg & Conte, Newberg on Class Actions, § 11.41, pp.
11-91.)

15. Newberg above accurately interprets Rule 23's definition of fairness, including
especially Rule 23(a)(1), concerning "questions of law or fact common to the
class," a subsection which obviously includes discovery issues precisely like the

one described here.

16. Insufficient discovery has occurred in this case.

17. This is not fair, and one must not turn a blind eye to such an omission.

Page 7 of 20

 

 
ow N

ie

a

10
11
42
13

15
16
17
18
19
20

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 8 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 8 of 20

18. It was the responsibility of Class Counsel to have conducted adequate discovery.

19. The burden never shifts to the Objector until AFTER there has been sufficient

discovery to enable counsel to act intelligently.

20. The settlement is unfair, and is the product of an unintelligent analysis.

21. The fault rests squarely on Class Counsel's shoulders.

22. It's all in the Ninth Circuit case law, but perhaps a more concise and/or eloquent

expression of the very same point is shown below, in an excerpt from a New

York case:

This Court stated in In re Baldwin-United Corp. (Single
Premium Deferred Annuities Insurance Litigation), 607 F.
Supp. 1312 (S.D.N.Y.1985):

[B]ecause of the strong policy in favor of settlements, the
evidence heard by the court must be weighed according to

a burden of proof which shifts to the
objecting class members once _the
proponents have met their initial
burden of proving “that the settlement was reached as

Page 8 of 20

 

 
Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 9 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

1 Page 9 of 20

a result of arm's length negotiations, that the proponents
are represented by counsel experienced in similar cases,
that there has been sufficient discovery to enable counsel
to act intelligently, and that the number of objectants or
5 the relative size of their interests is small.” Id. at 1320
(citations omitted)

6

In Re Union Carbide Corp. Securities Litigation, 718 F. Supp.
1099 (S.D.N.Y. 1989); US District Court for the Southern
District of New York- 718 F. Supp. 1099 (S.D.N.Y. 1989) July
13, 1989 (Underlining and emphasis supplied)

10

ll

12 23. The fault rests squarely on Class Counsel's shoulders.

13

14 24. Attached exhibits include the following:

15

16 Exhibit “A” (printout/list [not all-inclusive] of various emails sent from
7 Google+ to Orr);

18

19

20 Exhibit “B” (screenshot /list [not all-inclusive] of various emails sent from
2] Google+ to Orr);

22

23 Exhibit “C” (indication of 1,700-plus emails [not all-inclusive] containing
24 mention, utilization and/or link to Google+);

25

26 Exhibit “D” (Gmail/printout/list of emails [not all-inclusive] from Google+ to
27 Orr);

28

Page 9 of 20

 

 

 

 
=m WwW N

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 10 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 10 of 20

Exhibit “E” (2-1-19 email from Google+ to Orr);

Exhibit “F” (5-16-16 email from Google+ to Orr; TEEE/Institute-of-

Electrical-and-Electronics-Engineers link to Hao Gu, Telesforo Aviles,

Karim Baratov, Peter Levashov, Thomas Macri, et al);

Exhibit “G” (5-22-16 email from Google+ to Orr; et al);

Exhibit “H” (6-6-16 email from Google+ to Orr);

Exhibit “I” (5-12-17 email from Google+ to Orr);

Exhibit “J” (2-11-17 email from Google+ to Orr);

Exhibit “K” (1-27-17 email from Google+ to Orr);

Exhibit “L” (1-9-17 email from Google+ to Orr);

Exhibit “M” (12-17-16 email from Google+ to Orr);

Exhibit “N” (12-3-16 email from Google+ to Orr);

Exhibit “O” (11-17-16 email from Google+ to Orr);

Page 10 of 20

 

 
 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 11 of 20
Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020
l Page 11 of 20
2
3
4 Exhibit “P” (screenshot of subject “Google +);
5
6 Exhibit “Q” (Additional error committed by Google+ in regard to referral to
q an incorrect, inappropriate, and/or inactive link and/or related in regard to the
3 class-action suit, etc.);
9
10 Exhibit “R” (“Alleged Privacy Law Violations Create Potential $5 Billion
It Issue for Google” / article by Brian Lam, National Law Review);
12
13
14 Exhibit “S” (Brown et_al v. Google LLC et al 5:2020cv03664 [see also
15 Exhibit “R”; includes wiretap violations, etc.]);
16
V7 Exhibit “T” (IN RE GOOGLE, INC. PRIVACY POLICY LITIGATION/p 28
18 — 31 of Document 50 in Case5:12-cv-01382-PSG, with an important excerpt
19 from page 28 as follows:
20
21 “The thirty-six Attorneys General who on February 22. 2012
22 sent a letter to Google, opposing implementation of its new
23 privacy policy, exposed Google’s disingenuousness:...
24 . ae oe
... Thus, Google’s increased optimization comes at a significant
25 cost to privacy and consumers’ rights. What a consumer may
discuss with friends on Gmail may be different than that which
26 he or she would search on a computer at work.
27
28
Page 11 of 20

 

 

 

 
om WwW NM

a

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 12 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 12 of 20

By commingling data (including searches, locations, and email
contacts), and tying it to a specific Gmail account or Google+

account (and therefore a specific consumer), the consumer’s
personal information is no longer tied to the account; it is tied to
an overarching profile in that person’s name, that is regularly
supplemented through use of or interaction with Google
products. That person no longer remains anonymous where he
or she intended to remain anonymous.

The various portions of each person’s life are no longer separate
and treated in accordance with the expectation of privacy
associated with each of them; they are no longer pieces to an
impossible puzzle; they are pieces that can be, and as of March
1, 2012 have been, linked to create a clear picture of that
consumer.

The fact that this is achieved through independent third-party
entities, the identities of which remain undisclosed, is
immensely troubling.”);

Exhibit “U” (“A New Google+ Blunder Exposed Data from 52.5 Million

Users”);

Exhibit “V” (EMAILS AND OTHER INFO ACCESSED);

 

GERMAN LANGUAGE ARTICLE:

“MILLIONEN GMAIL NUTZER BETROFFEN; EXTERNE APP-
ENTWICKLER KOENNTEN E-MAILS MITLESEN”);

Page 12 of 20

 

 
 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 13 of 20
Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020
1 Page 13 of 20
2
3 Exhibit “W” (GOOGLE+ HID DATA BREACH PROBLEMS);
4
5 GERMAN LANGUAGE ARTICLE:
6
7 “GOOGLE SCHWIEG HALBES JAHR UEBER DATENPANNE
BEI GOOGLE PLUS”);
9
10 ws: a . .
Exhibit “X” (“Many receiving settlement notices for Google+ class-action
ll
lawsuit”);
12
13
14 Exhibit “Y” (ORR’S CLAIM ID GGL1376129, WITH CONFIRMATION
15 CODE 00740549, SUBMITTED ON OR ABOUT AUGUST 8, 2020);
16
17 Exhibit “Z” (WEBSITE WOULD NOT ACCEPT OBJECTION; PRINTOUT
18 SHOWING MALFUNCTION OF WEBSITE’S ASKING FOR A FILE
19 EVEN AFTER THE WEBSITE ITSELF SHOWS THAT A FILE HAS
20 BEEN UPLOADED !)
21
22 [Please note that absolutely no reply has ever been received
23 from the Settlement Administrator; SEE, IN A
24
SUBSEQUENT EXHIBIT, THE TWO EMAILS SENT BY
29
THE CLAIMANT TO THE SETTLEMENT
26
ADMINISTRATOR));
27
28
Page 13 of 20

 

 

 

 
we NR

jemi fmt cfm
-& Ww NWN = SC 6 SB NH St

om ud
a vt

18
19
20

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 14 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 14 of 20

Exhibit “AA” (TWO EMAILS, to Settlement Administrator about multiple
problems: (1) the malfunctioning website’s not accepting an objection, and
(2) the Settlement Administrator’s phone system not accepting a phone

message);

[Please note that absolutely no reply has ever been received

from the Settlement Administrator];

Exhibit “BB” (1-14-18 LETTER TO UNIVERSITY OF CHICAGO
MEDICAL CENTER ABOUT GOOGLE-PLUS _INTER-LINKED
MEDICAL DATA AND/OR RECORDS, ETC.;

ALSO, SEE MENTION OF PROBLEMS/ISSUES WITH
“DE-IDENTIFICATION,” ETC.);

Exhibit “CC” (Dinerstein v. Google LLC (Amended CAC, etc.); and

interrelated Google/Google+ data problems and files, etc.);

Exhibit “DD” (Interim Documents # 65 and # 85 in Dinerstein, and/or related

cases);

Exhibit “EE” (State’s Status Report in State of Arizona, ex rel. MARK
BRNOVICH, Attorney General v. GOOGLE LLC);

 

Page 14 of 20

 

 
w N

pe

10
ll
12
13

15
16
7
18
19
20

27
238

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 15 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 15 of 20

Exhibit “FF” ([5-27-2020; REGARDING GOOGLE’S DECEPTIVE AND
UNFAIR BUSINESS PRACTICES IN OBTAINING INFORMATION
ABOUT ITS USERS] The State’s “COMPLAINT FOR INJUNCTIVE
AND OTHER RELIEF,” in State of Arizona, ex rel. MARK BRNOVICH,
Attorney General v. GOOGLE LLC);

Exhibit “GG” (Attorney General [Arizona]; 8-21-18 letter regarding certain

Google infractions, etc.);

Exhibit “HH” (7-23-2020; Harvard Business School [Zuboff], et al as
signatories, in special request to the Court regarding Google’s infractions;

Re: State v. Google);

Exhibit “IT” (“Ten Questions the SEC Will Probably Be Asking Google”);

Exhibit “JJ” (“In_June_ 2018, U.S. news outlets reported that white
supremacist and white nationalist content “found _a home” on social

network GOOGLE PLUS, violating the user policy”;? [Source: UNITED

 

3 As Orr was adversely affected by anti-Semitic slurs, threats, and/or related on the
Google+ platform, this is quite important.

Additional portions of the SEC excerpt are shown below:

Report on Content Governance

Page 15 of 20

 

 
3
4
3

10
ll
12
13
14
15
16
17
18
19

21
22
23
24
29
26

28

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 16 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 16 of 20

 

WHEREAS, shareholders are concerned that Alphabet’s Google is failing to
effectively address content governance concerns, posing risks to shareholder value.
These concerns extend globally across multiple Google platforms and products.

Google’s attempts thus far to address content governance have misfired. For
example, in October 2017, Google acknowledged its automated system incorrectly
flagged Google Docs content as violating its terms of service, blocking user-
generated content and inconveniencing users. In June 2018, YouTube apologized for
repeatedly filtering or demonetizing content created by LGBTQ users.

Google’s YouTube continues to provide a home for extremist content. In June 2018,

U.S. news outlets reported that white supremacist and white nationalist content
“found a home” on social network Google Plus, violating the user policy.

[Emphasis and underlining provided] Data & Society research institute says: “The
[YouTube] platform, and its parent company, have allowed racist, misogynist, and
harassing content to remain online — and in many cases, to generate advertising
tevenue — as long as it does not explicitly include slurs.” The Network Contagion
Research Institute, a group tracking the spread of hate speech, found that the man
charged in a mass shooting at a Pittsburgh synagogue linked to racist and antisemitic
YouTube videos 71 times. ,

In December 2018, the Washington Post reported: “A year after YouTube’s chief
executive promised to curb ‘problematic’ videos, it continues to harbor and even
recommend hateful, conspiratorial videos, allowing racists, anti-Semites and
proponents of other extremist views to use the platform as an online library for
spreading their ideas... The struggle to control the spread of such content poses
ethical and political challenges to YouTube and its embattled parent company,
Google.”

These controversies have drawn regulatory scrutiny. The European Union, for
example, announced measures intended to pressure Google and other companies to
combat disinformation ahead of EU parliament elections in May 2019. Security
Commissioner Julian King said: “No excuses, no more foot dragging, because the
risks are real.... They’ve got to get serious about this stuff.’ CEO Sundar Pichai was
summoned to Congress to respond to questions about the spread of conspiracy
theories on YouTube, during which he said: “We are constantly undertaking efforts
to deal with misinformation ... we are looking to do more ... it’s an area we
acknowledge there’s more work to be done.” Shareholders are concerned that
Google’s inability to address these issues proactively poses substantial regulatory,
legal, and reputational risks to long-term value.

RESOLVED: Shareholders request Alphabet Inc. issue a report to shareholders at
reasonable cost, omitting proprietary or legally privileged information, reviewing the
efficacy of its enforcement of Google’s terms of service related to content policies
and assessing the risks posed by content management controversies related to
election interference, freedom of expression, and the spread of hate speech, to the
company’s finances, operations, and reputation.

SUPPORTING STATEMENT: Proponents recommend the report include
assessment of the scope of platform abuses and address related ethical concerns.

Page 16 of 20

 

 
10
il
12
13
14
15
16

27
28

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 17 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 17 of 20

STATES SECURITIES AND EXCHANGE COMMISSION; Google Proxy
Statement 2019; SCHEDULE 14A;https://www.sec.gov/Archives/edgar/
data/1652044/00013081791 9000205/lgo0g2019_defl4a.htm#toc as accessed
on 8-20-2020).

 

Alphabet Opposing Statement

Google was founded with the mission to “organize the world’s information and make
it universally accessible and useful.” We strongly believe that the abuse of our
platforms to spread extremist content and disinformation is antithetical to that
mission, and that we have a responsibility to prevent such abuses. We have
undertaken substantial efforts to prevent the manipulation and abuse of our platforms
and have, in many instances, reported these efforts publicly.

To combat violent or extremist content on our platform, we use a combination of
human reviewers and cutting-edge machine learning, which has amplified our ability
to identify and respond rapidly. Once potentially problematic content is flagged by
our automated systems, human review verifies whether it violates our policies. If it
does, the content is removed, and is used to train our machines for better detection in
the future.

While our systems do classify content incorrectly, we are constantly working to
improve in this area and to fix mistakes, and have made tremendous progress in
recent years.

For example, with respect to the automated systems that detect extremist content, our
teams have manually reviewed over two million videos to provide large volumes of
training examples, which help improve the machine learning flagging technology.

Notably, machine learning now helps us take down extremist content before it has
been widely viewed: well over 90% of the videos uploaded in September 2018 and
removed for Violent Extremism had fewer than 10 views. Further, in Q4 of 2018, we
removed 49,618 videos that violated our policies against violent extremism. We have
published detailed descriptions of our efforts to combat violent extremism on
YouTube in our YouTube Community Guidelines...

[Source: UNITED STATES SECURITIES AND EXCHANGE COMMISSION;
Google Proxy Statement 2019; SCHEDULE 14A; https://www.sec.gov/Archives/
edgar/data/1652044/000130817919000205/lgo0g201 9 defl4a.htm#toc as accessed
on 8-20-2020; see also Exhibit “JJ”]

Page 17 of 20

 

 
3

D

10
ll
12
13

15
16
17
18
19
20

 

 

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 18 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 18 of 20

Exhibit “KK” (ORR, ET AL V. INTERCONTINENTAL HOTELS GROUP,
PLC, ET AL; Various Exhibits in Regard to Google-Plus-Related Security

 

Breach, etc.; Time spent with additional security-related documentation in
regard to Certified Mail, FedEx, and/or related documentation as referenced
in the attachment entitled "Security Breach Related to Crowne Plaza

Pittsburgh West - Green Tree; Hao Gu, T Aviles, Google-Plus, etc.");

Exhibit “LL” (ORR, ET AL V. INTERCONTINENTAL HOTELS GROUP,
PLC, ET AL; Claim Details, etc.);

 

Exhibit “MM” (ORR, ET AL V. INTERCONTINENTAL HOTELS
GROUP, PLC, ET AL; Acceptance of Claim, etc.");

 

As mentioned above, please note that the undersigned intends to appear at the Final
Fairness Hearing, and respectfully requests permission from the Court to speak

and/or communicate.

Sincerely,

Edn MN copy)

Edward W. Orr -

Page 18 of 20

 

 
ext

Gt ome & ND

emt dtd
a Ae We = See NA

18
19
20

Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 19 of 20

Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020

Page 19 of 20

CRS/DDO:fw72693 137519
Enc.: As described and/or referenced herein

cc: —_ S. Solender (prm)
S. Specter (prm)
S. Winick (prm)
J. White (prm)
R. Palmer (prm)
Reliance Standard (prm)
General Accident (prm)
Zurich, Int./MR (prm)
Simplex/MR (prm)
Social Security Administration (prm)
Harvard Medical School/EW (prm)
Yale Medical School/DK (prm).
University of Chicago Medical Center/SB (prm)
University of Conn. Medical School/J.Cannon Ref. EWO/3 063(prm)
The Hartford/BC (prm)
SF/DC Trust (prm)
DC File/351292381033f/re (prm)
ATSDR/PA (prm)
SBI/DC Trust (prm)?

?3 Note: The undersigned also hereby states that, as a result of the State of National Emergency and/or
related, Orr has prepared and proofread this Objection to the best of his ability (owing to the physical
handicaps of the undersigned, several friends and family members have assisted and/or acted in
agency as required in the preparation of this document, with such disability-related assistance
including the assistance of one or more persons holding power of attorney, persons who have also
assisted with voice machinery/substitution and/or related, and who may also do so in the future if
necessary) under the constraints at hand, including, but not limited to, time constraints, et al. It is
hoped that all page references and related are correct, and the undersigned has proofread this
document (referring here to the Orr Objection) a minimum of four times, with multiple
reviewers/proofreaders assisting. The undersigned has submitted this document in good faith. The
attached USB drive contains items in addition to those submitted in hard copy format. Please note that
in regard to the settlement website(s) and/or related, non-compliance issues on the part of the website
were sometimes so egregious that attempts to utilize A-compliant and/or related software
sometimes resulted in the unfortunate (but not unexpected, given the website’s inappropriate design)
compromise of data-screen integrity, etc., thereby exacerbating matters by then concomitantly
compromising additional factors (including, but not limited to, compromises of security and/or
related, with one or more examples [including, but not limited to, multiple compromised/
accessed/entered and/or related files thereof: per the DOJ, the drive also contains related case
submissions, as these are pertinent/interlinked public-access available files and Google-case-related]
shown in one or more exhibits; please note that the attached drive is considered part of Exhibits “G,

“CC,” et al). The undersigned also hereby states that, as a result of the State of ational Emergency
and/or concomitant events), Orr has prepared and proofread this Objection to the best of his al ility
owing to the physical handicaps of the undersigned, several friends and family members have
assisted and/or acted in agency as required in the preparation of this document, with such disability-

Page 19 of 20

 

 

 

 
Case 5:18-cv-06164-EJD Document 126 Filed 08/19/21 Page 20 of 20
Google Plus Data Litigation
Attn: Settlement Objections
September 19, 2020
1 Page 20 of 20
2
related assistance including the assistance of one or more persons holding power of attorney, persons
3 who have also assisted with voice machinery/substitution and/or related, and who may also do so in
. the future if necessary; It is hoped that all page references and related herein are correct, and the
undersigned has proofread this document (referring here to the Orr Objection) a minimum of four
4 times, with multiple reviewers/ Proofreaders assisting. The undersigned has submitted this document
in good faith.
5
6
7
8
9
10
il
12
13
14
Is
16
17
18
19
20
21
22
23
24
25
26
27%
28
Page 20 of 20

 

 

 

 
